ADVANCED SERIES TRUST AST High Yield Portfolio Prospectus and Statement of Additional Information (SAI) dated May 1, 2009 Supplement dated January 6, 2010 William Gross is no longer a Portfolio Manager for AST High Yield Portfolio.All references to William Gross are hereby deleted.Andrew Jessop now serves as Portfolio Manager. To reflect this change, the following changes will be incorporated into the Prospectus and SAI. 1. The following is added to the section of the Prospectus under the heading, How the Fund is Managed – Portfolio Managers – AST High Yield Portfolio: Mr. Jessop is an Executive Vice President of PIMCO.He joined PIMCO in 2009, as a senior portfolio manager and head of the high yield team.Prior to joining PIMCO, Mr. Jessop was a managing director, portfolio manager and co-head of the high yield group at Goldman Sachs Asset Management, where he spent 12 years.Mr.
